ANNUAL REPORT 2007 Contents Page Glossary of Terms iii-v FirstEnergy Solutions Corp. Management's Narrative Analysis of Results of Operations 1-5 Management Reports 6 Report of Independent Registered Public Accounting Firm 7 Consolidated Statements of Income 8 Consolidated Balance Sheets 9 Consolidated Statements of Capitalization 10 Consolidated Statements of Common Stockholder's Equity 11 Consolidated Statements of Cash Flows 12 Ohio Edison Company Management's Narrative Analysis of Results of Operations 13-15 Management Reports 16 Report of Independent Registered Public Accounting Firm 17 Consolidated Statements of Income 18 Consolidated Balance Sheets 19 Consolidated Statements of Capitalization 20 Consolidated Statements of Common Stockholder's Equity 21 Consolidated Statements of Cash Flows 22 The Cleveland Electric Illuminating Company Management's Narrative Analysis of Results of Operations 23-25 Management Reports 26 Report of Independent Registered Public Accounting Firm 27 Consolidated Statements of Income 28 Consolidated Balance Sheets 29 Consolidated Statements of Capitalization 30 Consolidated Statements of Common Stockholder's Equity 31 Consolidated Statements of Cash Flows 32 The Toledo Edison Company Management's Narrative Analysis of Results of Operations 33-35 Management Reports 36 Report of Independent Registered Public Accounting Firm 37 Consolidated Statements of Income 38 Consolidated Balance Sheets 39 Consolidated Statements of Capitalization 40 Consolidated Statements of Common Stockholder's Equity 41 Consolidated Statements of Cash Flows 42 Jersey Central Power & Light Company Management's Narrative Analysis of Results of Operations 43-46 Management Reports 47 Report of Independent Registered Public Accounting Firm 48 Consolidated Statements of Income 49 Consolidated Balance Sheets 50 Consolidated Statements of Capitalization 51 Consolidated Statements of Common Stockholder's Equity 52 Consolidated Statements of Cash Flows 53 i Contents (Cont'd) Page Metropolitan Edison Company Management's Narrative Analysis of Results of Operations 54-57 Management Reports 58 Report of Independent Registered Public Accounting Firm 59 Consolidated Statements of Income 60 Consolidated Balance Sheets 61 Consolidated Statements of Capitalization 62 Consolidated Statements of Common Stockholder's Equity 63 Consolidated Statements of Cash Flows 64 Pennsylvania Electric Company Management's Narrative Analysis of Results of Operations 65-68 Management Reports 69 Report of Independent Registered Public Accounting Firm 70 Consolidated Statements of Income 71 Consolidated Balance Sheets 72 Consolidated Statements of Capitalization 73 Consolidated Statements of Common Stockholder's Equity 74 Consolidated Statements of Cash Flows 75 Combined Management's Discussion and Analysis of Registrant Subsidiaries 76-90 Combined Notes to Consolidated Financial Statements 91-145 ii GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and its current and former subsidiaries: ATSI American Transmission Systems, Inc., owns and operates transmission facilities CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary Centerior Centerior Energy Corporation, former parent of CEI and TE, which merged with OE to form FirstEnergy on November 8, 1997 Companies OE, CEI, TE, Penn, JCP&L, Met-Ed and Penelec FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial and other corporate support services FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstEnergy FirstEnergy Corp., a public utility holding company GPU GPU, Inc., former parent of JCP&L, Met-Ed and Penelec, which merged with FirstEnergy on November7, 2001 JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary JCP&L Transition Funding JCP&L Transition Funding LLC, a Delaware limited liability company and issuer of transition bonds JCP&L Transition Funding II JCP&L Transition Funding II LLC, a Delaware limited liability company and issuer of transition bonds Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary MYR MYR Group, Inc., a utility infrastructure construction service company NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Pennsylvania Companies Met-Ed, Penelec and Penn Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE PNBV PNBV Capital Trust, a special purpose entity created by OE in 1996 Shippingport Shippingport Capital Trust, a special purpose entity created by CEI and TE in 1997 TE The Toledo Edison Company, an Ohio electric utility operating subsidiary The following abbreviations and acronyms are used to identify frequently used terms in this report: AEP American Electric Power Company, Inc. ALJ Administrative Law Judge AOCI Accumulated Other Comprehensive Income AOCL Accumulated Other Comprehensive Loss APIC Additional Paid-In Capital AQC Air Quality Control ARB Accounting Research Bulletin ARO Asset Retirement Obligation BGS Basic Generation Service BPJ Best Professional Judgment CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CAVR Clean Air Visibility Rule CAT Commercial Activity Tax CBP Competitive Bid Process CO2 Carbon Dioxide CTC Competitive Transition Charge DFI Demand for Information DOE United States Department of Energy DOJ United States Department of Justice DRA Division of Ratepayer Advocate ECAR East Central Area Reliability Coordination Agreement ECO Electro-Catalytic Oxidation iii GLOSSARY OF TERMS Cont'd. EIS Energy Independence Strategy EITF Emerging Issues Task Force EITF 06-11 EITF 06-11, "Accounting for Income Tax Benefits of Dividends or Share-based Payment Awards" EMP Energy Master Plan EPA Environmental Protection Agency EPACT Energy Policy Act of 2005 FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation FIN 39-1 FIN 39-1, "Amendment of FASB Interpretation No. 39" FIN 46R FIN 46 (revised December 2003), "Consolidation of Variable Interest Entities" FIN 47 FIN 47, "Accounting for Conditional Asset Retirement Obligations - an interpretation of FASB Statement No. 143" FIN 48 FIN 48, "Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109" FMB First Mortgage Bonds FSP FASB Staff Position FSPSFAS 115-1 and SFAS 124-1 FSPSFAS 115-1 and SFAS 124-1, "The Meaning of Other-Than-Temporary Impairment and its Application to Certain Investments" FTR Financial Transmission Rights GAAP Accounting Principles Generally Accepted in the United States GHG Greenhouse Gases HVAC Heating, Ventilation and Air-conditioning IRS Internal Revenue Service ISO Independent System Operator kv Kilovolt KWH Kilowatt-hours LOC Letter of Credit MEIUG Met-Ed Industrial Users Group MISO Midwest Independent Transmission System Operator, Inc. MTC Market Transition Charge MW Megawatts NAAQS National Ambient Air Quality Standards NERC North American Electric Reliability Corporation NJBPU New Jersey Board of Public Utilities NOPR Notice of Proposed Rulemaking NOV Notice of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NSR New Source Review NUG Non-Utility Generation NUGC Non-Utility Generation Charge OCA Office of Consumer Advocate OCI Other Comprehensive Income OPEB Other Post-Employment Benefits PICA Penelec Industrial Customer Alliance PJM PJM Interconnection L. L. C. PLR Provider of Last Resort; an electric utility's obligation to provide generation service to customers whose alternative supplier fails to deliver service PPUC Pennsylvania Public Utility Commission PRP Potentially Responsible Party PSA Power Supply Agreement PUCO Public Utilities Commission of Ohio PUHCA Public Utility Holding Company Act of 1935 RCP Rate Certainty Plan REC Renewable Energy Certificate RECB Regional Expansion Criteria and Benefits RFP Request for Proposal ROP Reactor Oversight Process RSP Rate Stabilization Plan RTC Regulatory Transition Charge RTO Regional Transmission Organization iv GLOSSARY OF TERMS Cont'd. S&P Standard & Poor's Ratings Service SBC Societal Benefits Charge SCR Selective Catalytic Reduction SEC U.S. Securities and Exchange Commission SECA Seams Elimination Cost Adjustment SERP Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS 13 SFAS No. 13, "Accounting for Leases" SFAS 71 SFAS No. 71, "Accounting for the Effects of Certain Types of Regulation" SFAS 101 SFAS No. 101, "Accounting for Discontinuation of Application of SFAS 71" SFAS 107 SFAS No. 107, "Disclosure about Fair Value of Financial Instruments" SFAS 109 SFAS No. 109, "Accounting for Income Taxes" SFAS 115 SFAS No. 115, "Accounting for Certain Investments in Debt and Equity Securities" SFAS 123(R) SFAS No. 123(R), "Share-Based Payment" SFAS 133 SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities" SFAS 141(R) SFAS No. 141(R), "Business Combinations" SFAS 142 SFAS No. 142, "Goodwill and Other Intangible Assets" SFAS 143 SFAS No. 143, "Accounting for Asset Retirement Obligations" SFAS 144 SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" SFAS 157 SFAS No. 157, "Fair Value Measurements" SFAS 158 SFAS No. 158, "Employers Accounting for Defined Benefit Pension and Other Postretirement Plans-an amendment of FASB Statements No. 87, 88, 106, and 132(R)" SFAS 159 SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities Including an Amendment of FASB Statement No. 115" SFAS 160 SFAS No. 160, "Non-controlling Interests in Consolidated Financial Statements - an Amendment of ARB No. 51" SIP State Implementation Plan(s) Under the Clean Air Act SNCR Selective Non-Catalytic Reduction SO2 Sulfur Dioxide TBC Transition BondCharge TMI-1 Three Mile Island Unit 1 TMI-2 Three Mile Island Unit 2 VIE Variable Interest Entity v This combined Annual Report is separately filed by FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company.
